378 U.S. 558 (1964)
WILLIAMS, TREASURER OF OKLAHOMA, ET AL.
v.
MOSS ET AL.
No. 476.
Supreme Court of United States.
Decided June 22, 1964.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA.
Charles Nesbitt, Attorney General of Oklahoma, for appellants in No. 476.
Frank Carter for appellants in No. 534.
Jim A. Rinehart for appellants in No. 546.
*559 Sid White for appellee Moss in No. 476.
Norman E. Reynolds, Jr., pro se, appellee in Nos. 476 and 534.
Delmer L. Stagner and LeRoy Powers for Council of Democratic Neighborhood Clubs in Nos. 476 and 534.
PER CURIAM.
The judgment below is affirmed on the merits. Reynolds v. Sims, 377 U.S. 533. The cases are remanded for further proceedings, with respect to relief, consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds, should that become necessary.
MR. JUSTICE CLARK would affirm on the merits on the grounds stated in his opinion in Reynolds v. Sims, 377 U.S. 533, 587.
MR. JUSTICE STEWART would affirm the judgment insofar as it holds that Oklahoma's system of legislative apportionment violates the Equal Protection Clause.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.
NOTES
[*]  Together with No. 534, Oklahoma Farm Bureau et al. v. Moss et al., and No. 546, Baldwin et al. v. Moss, both also on appeal from the same court.